Citation Nr: 0946896	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a 100 percent rating for the loss of use 
of both lower extremities.

2.  Entitlement to increased special monthly compensation 
(SMC).

3.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or other conveyance or to adaptive equipment only.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1967. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  Due to the Veteran's service-connected diabetic 
neuropathy, the function of his feet, such as balance and 
propulsion, could be accomplished equally well by amputation 
stumps with prosthetic appliances.  

2.  The Veteran does not have the loss of use of either leg 
at a level, or with complications, preventing natural knee 
action with prostheses in place.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for the loss of use 
of both feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.63, 4.71a, Diagnostic Code 
5110 (2009).

2.  The criteria for SMC under 38 U.S.C.A. § 1114(l), but not 
higher, have been met.  38 U.S.C.A. § 1114 (West 2002); 38 
C.F.R. § 3.350 (2009).  

3.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of a specially adapted 
automobile or other conveyance have been met.  38 U.S.C.A. §§ 
3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking compensation for the loss of use of 
both lower extremities, SMC based on the need for aid and 
attendance, and a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or other conveyance.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in August 2005, March 2006, and February 2007.  
Although the Veteran was not provided complete notice until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development, the originating 
agency readjudicated the claims based upon all evidence of 
record before the case was returned to the Board.  There is 
no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded an 
appropriate VA examination in response to his claims.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Loss of Use of Both Lower Extremities

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

A veteran can be awarded a 100 percent rating for loss of use 
of both feet due to service-connected disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5110.

Loss of use of a hand or a foot is determined to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. §§ 
3.350(a)(2)(i), 4.63.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.

Under 38 C.F.R. § 4.124a, DC 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

SMC Based on the Need for Aid and Attendance

A veteran who, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance, shall receive 
SMC under the provisions of 38 U.S.C.A. § 1114(l).  See 38 
C.F.R. § 3.350(b).

A veteran who, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both 
hands, or of both legs at a level, or with complications, 
preventing natural knee action with prostheses in place, or 
of one arm and one leg at levels, or with complications, 
preventing natural elbow and knee action with prostheses in 
place, or has suffered blindness in both eyes having only 
light perception, or has suffered blindness in both eyes, 
rendering such veteran so significantly disabled as to be in 
need of regular aid and attendance, shall receive SMC under 
the provisions of 38 U.S.C.A. § 1114(m).  See 38 C.F.R. § 
3.350(c).

A veteran who, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both arms 
at levels, or with complications, preventing natural elbow 
action with prostheses in place, has suffered the anatomical 
loss of both legs so near the hip as to prevent the use of 
prosthetic appliances, or has suffered the anatomical loss of 
one arm and one leg so near the shoulder and hip as to 
prevent the use of prosthetic appliances, or has suffered the 
anatomical loss of both eyes, or has suffered blindness 
without light perception in both eyes, shall receive SMC 
under the provisions of 38 U.S.C.A. § 1114(n).  See 38 C.F.R. 
§ 3.350(d).

A veteran who, as the result of service-connected disability, 
has suffered disability under conditions which would entitle 
such veteran to two or more of the rates provided in one or 
more subsections (l) through (n) of this section, no 
condition being considered twice in the determination, or if 
the veteran has suffered bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 60 percent or more disabling and the veteran has 
also suffered service-connected total blindness with 20/200 
visual acuity or less, or if the veteran has suffered 
service-connected total deafness in one ear or bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 40 percent or more 
disabling and the veteran has also suffered service-connected 
blindness having only light perception or less, or if the 
veteran has suffered the anatomical loss of both arms so near 
the shoulder as to prevent the use of prosthetic appliances, 
shall receive SMC under the provisions of 38 U.S.C.A. § 
1114(o).  See 38 C.F.R. § 3.350(e).

Certificate of Eligibility for Financial Assistance in the 
Purchase of an Automobile and Adaptive Equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
For entitlement to assistance in the purchase of adaptive 
equipment only, the claimant-veteran must have, as the result 
of a service-connected disease or injury, ankylosis of one or 
both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 
38 C.F.R. § 3.808.  Adaptive equipment which is necessary to 
insure that the eligible person will be able to operate the 
automobile or other conveyance in a manner consistent with 
such person's safety shall be provided.  38 U.S.C.A. § 
3902(b)(1).  The term adaptive equipment includes that 
special equipment necessary to assist the eligible person to 
get into and out of the vehicle.  38 U.S.C.A. § 3901.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is currently entitled to service connection 
benefits for peripheral neuropathy of the right and left 
lower extremities, associated with diabetes mellitus.

January 2005 VA treatment records indicate that the Veteran 
complained about numbness in the feet that had increased 
recently.  At that time, the Veteran reported that he could 
only walk about 150 yards before his legs turned into 
"rubber," and that he required a cane at all times.  
Examination of the lower extremities showed 4/5 strength in 
the bilateral psoas and quadriceps and 5/5 strength in the 
hamstrings.  Foot dorsiflexion, inversion, and eversion were 
4/5 strength in the left foot and full strength in the right.  
Left toe extension was 3/5 strength.  Deep tendon reflexes 
were full for knee jerk and absent for bilateral ankle jerk.  
The Veteran was noted to walk with a cane with a wide-based 
gate.  There was decreased pin prick in the lower extremities 
to below the knee, and decreased vibration in the lower 
extremities up to the knee.  The Veteran was diagnosed as 
having peripheral neuropathy, most likely secondary to 
diabetes mellitus.  

March 2005 VA treatment notes indicate that the Veteran 
reported using a motor scooter for shopping and going 
outside.  On examination, he had poor pedal pulses, 
diminished sensation in both feet, and drop foot bilaterally.  

An August 2005 letter from the Veteran's private physician, 
Dr. I., expresses the opinion that a recent nerve conduction 
study (NCS) and an electromyography (EMG) study of the 
Veteran showed a remarkable progression in the latencies.  
Dr. I. furthermore opined that the Veteran had 100 percent 
loss of usage in both legs.  

August 2005 VA treatment notes indicate that the Veteran had 
decreased vibratory sense in the lower extremities in the 
stocking distribution to pain and light touch, and barely 1+ 
reflexes in the right ankle and absent reflex in the left 
ankle.  The Veteran was diagnosed as having a peripheral 
neuropathy, most likely diabetic.

The Veteran was afforded a VA examination in March 2006.  On 
examination, the Veteran was noted to have had unsteadiness 
with walking, marked weakness in the feet especially with 
dorsiflexion, and an ankle foot orthotic and cane.  The 
Veteran had marked decrease in sensation in the lower 
extremities, absent reflexes in the knees and ankles, and 
Romberg's test was positive.  He had 4/5 strength of plantar 
flexion and 3/5 strength of dorsiflexion.  The Veteran's gait 
was wide-based and unsteady.  He was diagnosed as having 
severe diabetic peripheral neuropathy affecting the lower 
extremities.  

April 2006 VA treatment notes indicate that the Veteran had a 
drop foot gait following lumbar disc surgery.  

June 2006 VA treatment notes indicate decreased muscle 
strength in the left lower extremity and limited range of 
motion.  The Veteran was diagnosed as having diabetes 
mellitus with left neuropathy dropfoot.

July 2006 VA treatment notes indicate diminished vibratory 
sense in the lower extremities with decreased position sense, 
1/4 ankle reflexes, and 2/4 patellar reflexes.  The Veteran 
was noted to wobble while walking but not fall.  Tibialis 
anterior, posterior peroneal and hamstrings had full 
strength.  

July 2006 VA treatment records indicate that the Veteran had 
had left foot drop for four years.  Patellar reflexes were 
2/4 bilaterally, and ankle and Babinski reflexes were absent 
bilaterally.  

September 2006 VA treatment records indicate that the Veteran 
had neuropathy and a history of two back surgeries, and that 
he now had a dropfoot left.  

On a January 2007 VA muscle examination, the Veteran was 
noted to walk with a cane and complain of marked feet 
weakness.  It was noted that he wore braces on both sides for 
bilateral foot drop since his dorsiflexion on both sides was 
extremely weak.  The Veteran was noted to have very poor 
balance, and reported that he could only walk 1/4 of a block 
due to lower extremity pain.  On examination, the Veteran had 
3/5 strength over the foot plantar flexors, 2/5 strength in 
the foot dorsiflexors, and a wide-based, heavy gait.  He was 
diagnosed as having peripheral neuropathy.  The examiner 
noted that it was as likely as not that the mild myopathy 
shown on biopsy was secondary to service-connected diabetes 
mellitus, and that it was as likely as not that the muscle 
weakness at multiple sites was secondary to diabetic 
peripheral neuropathy.  

On a January 2007 VA peripheral nerves examination, the 
Veteran complained of decreased balance and strength and a 
loss of sensation in his legs  It was noted that he had been 
using an ankle foot orthotic bilaterally for the past month 
and that it had helped with his walking.  On examination, 
foot dorsiflexors were 1/5 strength and foot plantar flexors 
were 2/5 strength.  Sensation was decreased in all modalities 
in the feet, and deep tendon reflexes were absent.  The 
Veteran was diagnosed as having severe diabetic peripheral 
neuropathy affecting the extremities.  The VA examiner stated 
that the Veteran had bilateral loss of use of the feet due to 
diabetic neuropathy, noting that he was using ankle foot 
orthotics for the bilateral footdrop.

After reviewing the record, the Board finds that the Veteran 
is entitled to compensation for the loss of use of both feet, 
SMC under 38 U.S.C.A. § 1114 (l) but not 38 U.S.C.A. § 1114 
(m), and a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile. 

The medical evidence reflects that the Veteran has loss of 
use of the feet due to his diabetic neuropathy.  The August 
2005 opinion of Dr. I. was that the Veteran had 100 percent 
loss of usage in both legs.  The March 2006 VA examiner and 
January 2007 VA examiners diagnosed the Veteran as having 
severe diabetic peripheral neuropathy affecting the lower 
extremities, and the January 2007 VA nerves examiner opined 
that such neuropathy resulted in loss of use of the feet. 

Also, although the Veteran's dorsiflexion and planter flexion 
strength has varied on examinations, reflexes at the ankle 
level have repeatedly been noted to be essentially absent, 
and sensation has consistently been noted to be markedly 
decreased.  Furthermore, the Veteran's gait has consistently 
been noted to be very unsteady, with the Veteran able to walk 
only with a cane and orthotics, and he has repeatedly been 
noted to have bilateral foot drop.

The Board notes that the record reflects that the Veteran is 
still able to walk.  However, loss of use of a foot is 
determined to exist when no effective function such as 
balance or propulsion remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  Considering the opinions of Dr. I. and the VA 
examiners, and the objective evidence regarding the Veteran's 
foot function, the Board finds that, although the Veteran is 
capable of walking, given the condition of his lower 
extremities, the acts of balance, propulsion, etc., could be 
accomplished equally well by amputation stumps below the 
knees with prosthetic appliances.

Also, the Board notes that the Veteran's foot drop gait has 
occasionally been attributed by his medical providers to his 
lumbar disc surgery.  However, more often in the medical 
record, including on the January 2007 VA muscle and nerve 
examination reports, the Veteran's foot drop and loss of use 
of his lower extremities have been attributed to his diabetic 
peripheral neuropathy.  Therefore, the Board concludes that 
the evidence supporting the claims is at least in equipoise 
with that against the claims.

However, the Veteran is not entitled to SMC under the 
provisions of 38 U.S.C.A. § 1114 (m).  The record does not 
reflect loss of use of both legs at a level, or with 
complications, preventing natural knee action with prostheses 
in place.  While the record has consistently shown that the 
Veteran has had difficulty walking, he has still been able to 
walk, and there is no indication that the Veteran has lost 
natural knee action.  

Finally, the Board notes that the Veteran is not entitled to 
SMC under38 U.S.C.A. § 1114(o).  The record does not reflect, 
and the Veteran has not contended, that he has suffered 
service-connected disability under conditions which would 
entitle him to two or more of the rates provided in one or 
more subsections (l) through (n) of 38 U.S.C.A. § 1114, no 
condition being considered twice in the determination.  In 
particular, the Board notes that SMC based on the need for 
the regular aid and attendance of another person would only 
entitle the Veteran to SMC at the (l) rate.  To the extent 
that the Veteran requires the regular aid and attendance of 
another person, it is clear that this is in part due to his 
loss of use of both feet.  He does not have separate and 
distinct service-connected impairment that would render him 
so helpless as to require the regular aid and attendance of 
another person.  

As the Board finds that the Veteran has lost the use of his 
feet as the result of a service-connected disability, but not 
the use of his lower extremities so as to prevent natural 
knee action with prostheses in place, the Veteran is entitled 
to SMC under the provisions of 38 U.S.C.A. § 1114(l) and to a 
certificate of eligibility for financial assistance in the 
purchase of a specially adapted automobile or other 
conveyance.


							(CONTINUED ON NEXT PAGE)


ORDER

A 100 percent rating for the loss of use of both feet is 
granted, subject to the criteria governing the award of 
monetary benefits.

Special monthly compensation under the provisions of 38 
U.S.C.A. § 1114(l) is granted, subject to the criteria 
governing the award of monetary benefits.

A certificate of eligibility for financial assistance in the 
purchase of a specially adapted automobile of other 
conveyance is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


